Citation Nr: 9927658	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional right eye disability as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.


REMAND

The medical evidence of record includes a March 1993 clinical 
note, as part of hospitalization for ophthalmologic surgery, 
which reflects an opinion that the veteran's glaucoma was 
"exacerbated" by retained lens material following a 
cataract extraction.  The veteran stated that cataract 
extraction was performed by VA in October 1992, and the 
records of October 1992 VA hospitalization and operative 
procedure were obtained.  Those records, however, reflect 
that the treatment provided at that time was 
phacoemulsification of retained lens material, right eye.  

It appears from that record that the veteran's right eye 
cataract extraction was performed prior to October 1992.  
However, there are no records of the veteran's ophthalmologic 
treatment prior to October 1992, whether private or VA, 
associated with the file.  If the veteran's right eye 
cataract extraction was performed in a VA facility, then the 
March 1993 clinical note may establish a well-grounded claim 
for benefits under 38 U.S.C.A. § 1151.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  If, however, the right cataract 
extraction was not performed at VA expense, then the evidence 
of record does not establish a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151.  

The veteran has not been informed that the records of right 
cataract extraction have not been obtained.  He should be 
offered the opportunity to more specifically identify the 
provider and approximate date of that procedure.  38 U.S.C.A. 
§ 5103 (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board further notes that the opinion provided by an 
examiner who conducted VA examination conducted in August 
1996 concluded that, while it was very difficult to determine 
whether the veteran's right eye cataract surgery made his 
glaucoma worse, it was more probable that the glaucoma 
worsened despite the surgery.  However, as the records 
pertaining to the right eye cataract surgery are not 
associated with the file, further development of opinion as 
to the probability that right eye cataract surgery, followed 
by care directed at retained lens material, is required, if 
the additional development requested results in a 
determination that the veteran's right eye cataract 
extraction was provided by VA, so that the veteran's claim is 
well-grounded.  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Because further information must be obtained prior to a 
determination as to whether the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional right 
eye disability is or is not well-grounded, this case is 
REMANDED for the following action:

1.  The veteran should be offered the 
opportunity to identify the facility at 
which a right eye cataract extraction was 
performed and to provide the approximate 
date of that procedure.  If the veteran 
believes the procedure was performed at a 
VA facility, but cannot determine the 
date, the RO should obtain any and all VA 
ophthalmologic records prior to 1992.  

2.  If the additional information 
requested in paragraph #1 discloses that 
VA provided a right eye cataract 
extraction, the RO should review the 
claim, make a determination was to 
whether the claim is well-grounded, and, 
if so, complete any further development 
necessary to fulfill the duty to assist 
the veteran, to include VA ophthalmologic 
examination, if needed, and further 
development of medical opinion, based on 
all evidence of record, as necessary.  
The RO should offer the veteran the 
opportunity to provide medical opinion or 
other relevant evidence. 

3.  After all necessary development has 
been completed, the RO should 
readjudicated the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
additional right eye disability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case reflecting consideration of any 
additional evidence obtained on remand, 
and should be afforded a reasonable 
opportunity to respond.

Then, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

